Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 


Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al (US 2014/0117330 A1)(“Cho”) in view of Kim et al (US 2010/0052521 A1)(“Kim”).
Cho discloses an organic OLED display device (Abstract) including 
A  substrate 10 (para. 0038 and Fig. 1) which includes a plurality of pixels (para. 0074)
A light emitting layer on the substrate, as Cho discloses an OLED 30 on the substrate (para. 0038)
 An encapsulation layer 50 on a side of the light emitting layer facing away from the substrate (para. 0038 and Fig. 1)
The encapsulation includes a first inorganic layer 51 (para. 0049), the inorganic layer may be SiO2 or other inorganic dielectric material (para. 0064)
A first metal layer on the first inorganic layer, as Cho disclose a metal layer such as an aluminum layer, on the inorganic layer (para. 0060-0061)
An organic layer on the first metal layer, as Cho discloses alternating organic and inorganic layers (para. 0012 and 0049)
A second metal layer on the organic layer, as Cho discloses the various dielectric layers making up the dielectric layer stack may include a metal layer (para. 0049)

Cho is silent with respect to the substrate being an array substrate, although Cho does disclose a plurality of pixels, as stated above.
Kim, in the same field of endeavor of encapsulating OLED devices with alternating organic and inorganic films (para. 0046-0047 and Fig. 2 and Fig. 3)  discloses a plurality of OLED pixels on a substrate arranged in an array (Fig. 1 and Fig. 2 and para. 0022) in which the pixels are arranged on a substrate in an array.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have arranged the OLED in the device disclosed by Cho in an array, because Kim discloses this to be an art recognized  arrangement for arranging pixels in order to display an image (Kim, para. 0021 )(MPEP 2144.07 Art recognized suitability for an intended purpose).
Re claim 2:  Cho discloses the inorganic and organic layers may be deposited by ALD (para. 0056 and 0065), and Cho also discloses the metal layers which are disclosed to be Al may be deposited by ALD, as Cho discloses the organic and inorganic material layers (0086 and 0087) deposited by ALD (para. 0056) and this includes the metal layers which are included in the inorganic layers (para. 0049).
Re claim 3:  Cho discloses first and second metal layers may be Al, as Cho discloses first and second metal layers and that  the metal layers may be Al (para. 0049 and 0060-0061).


Claim 4   is/are rejected under 35 U.S.C. 103 as being unpatentable over over Cho et al (US 2014/0117330 A1)(“Cho”) in view of Kim et al (US 2010/0052521 A1)(“Kim”) as applied to claim  1 above, and further in view of Iwase (US 2011/0206900 A1) .
Cho in view of Kim discloses the limitations of claim 1 as stated above.  Cho discloses a thickness range of 100 nm to 10 microns for the Al layer in the encapsulation layer (para. 0013), and Cho also discloses the metal layers reduce destructive interference (para. 0062 and 0066).  Cho in view of Kim is silent with respect to the recited thickness range of the second metal layer, although the range disclosed by Cho overlaps the recited range.
Iwase, in the same field of endeavor of protective multilayer films (para. 0004)  for EL display devices (para. 0004),  discloses alternating organic and inorganic films in the protective film, as Iwase discloses inorganic films 16 and organic films 18 alternating (para. 0054 and Fig. 1), the thickness of the inorganic film being 5 nm to 200 nm (para. 0028), the inorganic film being metal (para. 0029).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosure made by Iwase concerning the thickness of the metal film with the metal film in the device and device in the method  disclosed by Cho in view of Kim in order to obtain the benefit of reducing destructive interference, as it is within the ordinary skill in the art to optimize the thickness of the metal layer, as the thickness of the metal layer is a result-effective parameter (MPEP 2144.05(II)), as is well known to one of ordinary skill in the art.


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al (US 2014/0117330 A1)(“Cho”) in view of Kim et al (US 2010/0052521 A1)(“Kim”) as applied to claim 1 above, and further in view of Ramadas et al (US 2011/0132449 A1)(“Ramadas”) and of Ramadas et al (US 2014/0252342 A1)(“Ramadas ‘342”).
Cho in view of Kim discloses the limitations of claim 1 as stated above.  Cho in view of Kim is silent with respect to doped particles and with respect to dessicant particles and a coupling agent.

Ramadas ‘342, in the same field of endeavor of protective films for OLED  (para. 0047),     discloses  desiccant particles in the protective layers (para. 0037) and a coupling agent coating the particles, such as a silane (para. 0023).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have combined UV protective particles as disclosed by Ramadas in the device disclosed by Cho in view of Kim in order to obtain the benefit of preventing damage from UV radiation.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined the dessicant particles and coupling agent disclosed by Ramadas ‘342 in the device disclosed by Cho in view of Kim in order to prevent damage from moisture and to improved linkage of the particles as disclosed by Ramadas ‘342 (para. 0023).


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al (US 2014/0117330 A1)(“Cho”) in view of Kim et al (US 2010/0052521 A1)(“Kim”) and  of Ramadas et al (US 2011/0132449 A1)(“Ramadas”).
              Cho discloses a method including
Forming an OLED (para. 0013) including forming a light emitting layer on an array substrate, as Cho discloses a display which includes TFT drive for the OLED (para. 0013)  to form an OLED and forming a light emitting layer on the substrate (para. 0040), the TFT on the substrate are shown in Fig. 3 which shows a portion of the substrate on which the TFT are formed, including a pixel and a pixel defining layer 80 to partition or separate  the pixels (para. 0073-0074), which is a disclosure of more than one OLED on the substrate

Forming a first metal layer on the first inorganic layer, as Cho discloses alternating organic and inorganic layers in the encapsulation layer (para. 0014), and Cho also discloses that one or more of the encapsulation layers includes a metal layer (para. 0049), and Cho also discloses inorganic insulation layer 55 has a metal layer 71 on the layer (para. 0059 and Fig. 1).
Forming an organic layer on a surface of the first metal layer facing away from the first inorganic layer, as Cho discloses the layer 72 is an organic layer (para. 0064)
Forming a second metal layer by preparing the second metal layer on the organic layer, as Cho discloses the layer 73 on the organic layer 72 is an inorganic layer (para. 0060)
Forming a second inorganic layer by depositing the second inorganic layer on the second metal layer by ALD, as Cho discloses ALD for deposition of the inorganic layers (para. 0090) and the deposition of  the second inorganic layer, as Cho discloses ALD for the inorganic layers (para. 0090) .
Cho is silent with respect to the substrate being an array substrate, although Cho does disclose a plurality of pixels, and Cho is silent with respect to the second organic layer completely covers the second metal layer, although Cho does disclose in Fig. 4 steps S20 and S30 forming thin film covering the OLED on substrate and form anti reflection layer on thin film encapsulating layer, and forming an antireflection layer or forming an interference preventing layer from metal including Al (para. 0015 and 0080) over the encapsulation layer, which is a disclosure of a metal layer on the encapsulating film and covering the encapsulating film.

Ramadas, in the same field of endeavor of protective films for OLED (para. 0003-0004),  discloses optical films improve the quality of the light emitted by the OLED (para. 0030) and Ramadas also discloses optical film   123 (Fig. 3 and para. 0078).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have arranged the OLED in the device disclosed by Cho in an array, because Kim discloses this to be an art recognized  arrangement for arranging pixels in order to display an image (Kim, para. 0021 )(MPEP 2144.07 Art recognized suitability for an intended purpose).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Ramadas of covering the organic encapsulating film with the optical film in the device and method disclosed by Cho in view of Kim,  in order to obtain the benefit of protecting the organic encapsulating film.

Claims 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al (US 2014/0117330 A1)(“Cho”) in view of Kim et al (US 2010/0052521 A1)(“Kim”) and  of Ramadas et al (US 2011/0132449 A1)(“Ramadas”) as applied to claim 6 above, and further in view of  Ramadas et al (US 2014/0252342 A1)(“Ramadas ‘342”).
Cho in view of Kim and of Ramadas discloses the limitations of claim 6 as stated above.  Cho in view of Kim and of Ramadas is silent with respect to plasma treatment of the first inorganic layer after the depositing of the layer on the OLED display.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have carried out a plasma treatment as disclosed by Ramadas ‘342 in the method disclosed by Cho in view of Kim and of Ramadas in order to obtain the benefit of removing contaminants as disclosed by Ramadas ‘342.
Re claim 9:  The combination of Cho and Kim and Ramadas and Ramadas ‘342 disclose the plasma treatment of the second metal layer facing away from the organic layer, as Ramadas ‘342 discloses plasma treating the inorganic layer, as stated above, and the combination of Cho and Kim and Ramadas discloses the inorganic layer may be a metal layer, as Cho discloses the inorganic layer may be a metal layer, as stated above in the rejection of claim 6, and therefore claim 9 is rejected for the same reasons as stated above for the rejection of claim 7.


Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al (US 2014/0117330 A1)(“Cho”) in view of Kim et al (US 2010/0052521 A1)(“Kim”) and of Ramadas et al (US 2011/0132449 A1)(“Ramadas”)  as applied to claim 6 above,  and further in view of  Ramadas et al (US 2014/0252342 A1)(“Ramadas ‘342”).
Cho in view of Kim and of Ramadas discloses the limitations of claim 6 as stated above. Ramadas also  discloses UV protective particles in the protective films (para. 0031 and  0113).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have combined UV protective particles as disclosed by Ramadas in the device disclosed by Cho in view of Kim in order to obtain the benefit of preventing damage from UV radiation.

Ramadas ‘342, in the same field of endeavor of protective films for OLED  (para. 0047),     discloses  desiccant particles in the protective layers (para. 0037) and a coupling agent coating the particles, such as a silane (para. 0023).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined the dessicant particles and coupling agent disclosed by Ramadas ‘342 in the device disclosed by Cho in view of Kim in order to prevent damage from moisture and to improved linkage of the particles as disclosed by Ramadas ‘342 (para. 0023).


Claim 10  is/are rejected under 35 U.S.C. 103 as being unpatentable over over Cho et al (US 2014/0117330 A1)(“Cho”) in view of Kim et al (US 2010/0052521 A1)(“Kim”)  and  of Ramadas et al (US 2011/0132449 A1)(“Ramadas”) as applied to claims 1 and 6 above, and further in view of Iwase (US 2011/0206900 A1) .
  Cho in view of Kim and Ramadas discloses the limitations of claim 6 as stated above.  Cho discloses a thickness range of 100 nm to 10 microns for the Al layer in the encapsulation layer (para. 0013), and Cho also discloses the metal layers reduce destructive interference (para. 0062 and 0066).  Cho in view of Kim and Ramadas is silent with respect to the recited thickness range of the second metal layer, although the range disclosed by Cho overlaps the recited range.
Iwase, in the same field of endeavor of protective multilayer films (para. 0004)  for EL display devices (para. 0004),  discloses alternating organic and inorganic films in the protective film, as Iwase discloses inorganic films 16 and organic films 18 alternating (para. 0054 and Fig. 1), the thickness of the inorganic film being 5 nm to 200 nm (para. 0028), the inorganic film being metal (para. 0029).



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIDAD EVERHART whose telephone number is (571)272-1892.  The examiner can normally be reached on M-F 6:00 AM-4:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/CARIDAD EVERHART/Primary Examiner, Art Unit 2895